By the Court,
Norcross, J.:
This is an original proceeding in certiorari presenting the same questions as in the case of Alexander Forsyth, Petitioner v. J. K. Chambers, Justice of the Peace, etc.. Respondent (No. 1756), 30 Nev. 337. For the reasons stated in the case last mentioned, it is ordered that the judgment made and entered in the case of F. L. Giffen, Plaintiff, v. A. Forsyth, *342Defendant, on the 16th day of January, 1908, in the justice’s court of Manhattan Township, County of Nye, State of Nevada, and all subsequent proceedings based on said judgment, be, and the same are, hereby annulled, and that petitioner have judgment for his costs in this proceeding.